Citation Nr: 1401102	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for vision/eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied service connection for congenital esotropia, claimed as an eye condition.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In September 2012, the Board remanded the matter on appeal to afford the Veteran  a Board hearing, as requested.  In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file. 

In April 2013, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in an October 2013 supplemental SOC (SSOC), and returned the appeal to the Board for further appellate consideration.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim  on appeal have been accomplished.

2.  The Veteran's congenital esotropia is a congenital defect that was not aggravated or subject to a superimposed disease or injury during military service.

3.  No other vision/eye problems were shown in service or for many years thereafter, and, although the Veteran has asserted continuing eye problems since service, the only competent, probative medical opinion to address whether he has a current eye/vision disability medically related to service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a vision/eye disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a May 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2008 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the May 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, and the reports of May 2013 VA examination with August 2013 addendum.  Also of record and considered in connection with the claim is the transcript of the January 2013 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further action in connection with this claim, prior to appellate consideration, is required.

The Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the Veteran's vision/eye disorder and why he believed such disability to be service-related, to specifically include a description of his symptoms in service as well as ongoing symptoms since that time; and whether there were any outstanding medical records available.  In this regard, the record was held open for 60 days so that the Veteran could submit additional pertinent medical evidence.  Subsequently, additional evidence was sought, and received, on remand. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

As noted, the Board sought further development of the claim in April 2013.  On remand, the Veteran was specifically requested to identify any additional treatment and neither the Veteran nor his  representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with either matter currently under consideration.

In the April 2013 remand, the Board instructed the RO/AMC to send the Veteran another letter requesting any additional evidence.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examination after all the pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In April 2013, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  The Veteran responded that he had no further evidence to submit.  Moreover, the Veteran was afforded a VA examination in May 2013 with an addendum in August 2013.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he is entitled to service connection for vision/eye disability.  In his statements of record and in his Board hearing testimony, he has asserted that his congenital eye disorder was aggravated in service due to corrective surgery done in service.  He has asserted that he has a separate disability of loss of peripheral vision that is related to service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic disabilities becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  As the Veteran's vision/eye disorder is not listed in section 3.309(a), service connection may not be established solely based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of this analysis, the Board notes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for vision/eye disability is not warranted.

Service treatment records show that the report of the Veteran's February 1981 service entrance examination documented strabismus (esotropia, right eye).  The Veteran denied double vision and after an ophthalmological consult, the assessment was stable esotropia.  Subsequent treatment records in March 1982 show an assessment of congenital esotropia, and the Veteran was scheduled for surgery, which was done in April 1982.  The report of an April 1984 service examination prior to discharge reflects an assessment of congenital esotropia, surgically corrected.  The eyes were otherwise evaluated as clinically normal with 20/20 vision.  

In light of the Veteran's contentions and the incidents documented in service, the Board remanded this case to afford the Veteran a VA examination with opinion.  

A VA examination was conducted in May 2013.  The examiner indicated that the Veteran had diplopia/blurring vision.  After examining the Veteran, the examiner stated that the Veteran's alternate fixation and suppression have been present all of his life.  The examiner opined that more likely than not, the Veteran's recent symptoms were brought on by his loss of focusing related to his presbyopia.  

In an August 2013 addendum, the examiner stated that Veteran's electronic record had now been reviewed.  The examiner indicated that the Veteran had a congenital esotropia of 35 diopters with 20/20 vision in both eyes and had no double vision (because of a suppression scotoma) on entry to service.  He had surgical repair of the esotropia in April 1982 and did well post op, which indicates that he was able to keep one image in his suppression scotoma to prevent diplopia with his eyes fairly straight.  As he aged, he began to lose his fusional ability and he could not keep the suppressed image in the suppression scotoma and thus sees double in certain field of gaze.  

Initially, again, the Board observes that the Veteran's congenital esotropia is considered a congenital eye condition and therefore not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9. 

In the instant case, the Board recognizes that the Veteran underwent eye surgery in service to correct his esotropia.  Nevertheless, competent medical evidence does not indicate that such surgery constituted aggravation by superimposed disease or injury during service, resulting in current eye disability.  In this regard, the April 1984 service examination prior to discharge noted that the Veteran's esotropia had been surgically corrected and no further vision/eye abnormalities were observed.  Importantly, the May 2013 VA examiner determined that any additional disability, described as diplopia/blurring vision, was age-related and offered a detailed rationale for such opinion.  The Board accepts this opinion-based on examination of the Veteran, review of his medical history and assertions, as supported by stated rationale-as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.   In other words, there is no competent medical evidence linking any current eye problems other than his congenital esotropia to service, to include the surgery conducted therein.

Moreover, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between any current eye/vision disability and any in-service incidents, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disability such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998)).  Hence, the lay assertions in this regard have no probative value. 

The Board observes that the Veteran appears to have also alleged that he has had continuing eye problems since service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In the instant case, while the Veteran can report continuing symptomatology and the Board has no reason to doubt question the veracity of his assertions, he is not competent to distinguish which vision/eye problems are attributable to his congenital disorder, which are attributable to any separate vision/eye disorder, or whether any such current problems are to due to in-his in-service surgery.  In other words, again, as he is a lay person without medical expertise, his statements are outweighed by the more probative VA examiner's opinion.  

Moreover, the Veteran's vision/eye disability is not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded on the based upon a showing of continuity of symptomatology, alone .  See Walker v. Shinseki, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that a current vision/eye disability was incurred in or aggravated during service.  See 38 C.F.R. 3.303(d).  As discussed above, in the instant case, there is no such competent evidence; rather, the competent medical evidence weighs against the claim.  

For all the foregoing reasons, the Board finds that the claim for service connection for vision/eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for vision/eye disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


